DETAILED ACTION
1.	This communication is in response to amendment for Application 17/360706 filed on 6/28/2021. The present application, filed before March 16, 2013, is being examined under the provisions of the Pre-AIA .

2. 	Status of Claims:
		Claims 1-20 are presented for examination. 
3.	IDS filed on 6/30/2021 has been considered and approved. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No.  11070643 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11070643 B2 anticipates every element of claims 1-20. This is an anticipation double patenting because the U.S. Patent No. 11070643 B2 is narrower than the instant application.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10187490 B2. 
U.S. Patent No. 10187490 B2 disclose most of the current application limitations. However, U.S. Patent No. 10187490 B2 does not expressly teach “computing, by the electronic apparatus, a distance value between each data source and each other data source in a plurality of data sources for electronic communications between the one user and the other users;” & “by evaluating, for each pair of data sources, an average distance over all nodes in the electronic social network;” 
Note that KL divergence is a well-known method used to determine distance. 
Lee teaches computing, by the electronic apparatus, a distance value between each data source and each other data source in a plurality of data sources for electronic communications between the one user and the other users (Fig. 1 & ¶0014-¶0021; distance matrix is calculated for different data sources. Fig. 6 illustrate distance values using forecast information)
by evaluating, for each pair of data sources, an average distance over all nodes in the electronic social network (¶0014-¶0021; pair of forecasted values 114 are used for average distance).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Lee into the system of U.S. Patent No. 10187490 B2 in order to o perform a clustering operation on the forecasted values to generate an output (¶0014). Utilizing such teachings enable the system to provide time series clustering for a specific time or period of time in the future based on forecast data, instead of clustering based on observed data over time (¶0002).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9654593 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 9654593 B2 anticipates every element of claims 1-20. 
U.S. Patent No. 9654593 B2disclose most of the current application limitations. However, U.S. Patent No. 9654593 B2does not expressly teach “computing, by the electronic apparatus, a distance value between each data source and each other data source in a plurality of data sources for electronic communications between the one user and the other users;” & “by evaluating, for each pair of data sources, an average distance over all nodes in the electronic social network;” 
Note that KL divergence is a well-known method used to determine distance. 
Lee teaches computing, by the electronic apparatus, a distance value between each data source and each other data source in a plurality of data sources for electronic communications between the one user and the other users (Fig. 1 & ¶0014-¶0021; distance matrix is calculated for different data sources. Fig. 6 illustrate distance values using forecast information)
by evaluating, for each pair of data sources, an average distance over all nodes in the electronic social network (¶0014-¶0021; pair of forecasted values 114 are used for average distance).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Lee into the system of U.S. Patent No. 9654593 B2 in order to o perform a clustering operation on the forecasted values to generate an output (¶0014). Utilizing such teachings enable the system to provide time series clustering for a specific time or period of time in the future based on forecast data, instead of clustering based on observed data over time (¶0002).

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US 10965775. 
U.S. Patent No. 10965775 B2 disclose most of the current application limitations. However, U.S. Patent No. 10965775 B2 does not expressly teach “computing, by the electronic apparatus, a distance value between each data source and each other data source in a plurality of data sources for electronic communications between the one user and the other users;” & “by evaluating, for each pair of data sources, an average distance over all nodes in the electronic social network;” 
Note that KL divergence is a well-known method used to determine distance. 
Lee teaches computing, by the electronic apparatus, a distance value between each data source and each other data source in a plurality of data sources for electronic communications between the one user and the other users (Fig. 1 & ¶0014-¶0021; distance matrix is calculated for different data sources. Fig. 6 illustrate distance values using forecast information)
by evaluating, for each pair of data sources, an average distance over all nodes in the electronic social network (¶0014-¶0021; pair of forecasted values 114 are used for average distance).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Lee into the system of U.S. Patent No. 10965775 B2 in order to o perform a clustering operation on the forecasted values to generate an output (¶0014). Utilizing such teachings enable the system to provide time series clustering for a specific time or period of time in the future based on forecast data, instead of clustering based on observed data over time (¶0002).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 7-10, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carthcart et al. (hereinafter Carthcart) US 2013/02121973 A1 in view of Lee et al. (hereinafter Lee) US 2012/0310939 A1 and further in view of Rezaei et al. (hereinafter Rezaei) US 2014/0067535 A1. 

Regarding Claim 1, Carthcart teaches a method, comprising: 
identifying, by an electronic apparatus, one user's connections with other users in an electronic social network (¶0035; determining social connections between a target and source users including mutual friends “identifying one user’s connections with other users” between uses in social network); 
computing, by the electronic apparatus, a relative importance value for each data source (¶0040 & ¶0047; factors are assigned a coefficient “importance value” to control its importance or influence within a prediction model where data sources are used e.g. external websites as “factor” in determining a prediction model for the social network) 
calculating, by the electronic apparatus, for each of the other users the probability that the one user will communicate with that other user based on the weighted electronic communications data from each data source of the plurality of data sources (¶0039-¶0040 & ¶0046; creating a prediction model using machine learning techniques and weighting to predict various behaviors, attributes and interest. The prediction model can also be used to create a prediction score that will indicate how likely a source or viewing user will interact with or view the content of another connected user); 
and ranking, by the electronic apparatus, the one user's connections with the other users based on the calculated probabilities (¶0045; ranking users based on the prediction score).

Carthcart does not expressly teach “computing, by the electronic apparatus, a distance value between each data source and each other data source in a plurality of data sources for electronic communications between the one user and the other users;” & “by evaluating, for each pair of data sources, an average distance over all nodes in the electronic social network;” & “weighting, by the electronic apparatus, electronic communications data from each data source of the plurality of data sources based on the relative importance value of each data source;”
Note that KL divergence is a well-known method used to determine distance. However, Examiner still cites to Lee to support Examiner’s statement. 
Lee teaches computing, by the electronic apparatus, a distance value between each data source and each other data source in a plurality of data sources for electronic communications between the one user and the other users (Fig. 1 & ¶0014-¶0021; distance matrix is calculated for different data sources. Fig. 6 illustrate distance values using forecast information)
by evaluating, for each pair of data sources, an average distance over all nodes in the electronic social network (¶0014-¶0021; pair of forecasted values 114 are used for average distance).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Lee into the system of Carhcart in order to o perform a clustering operation on the forecasted values to generate an output (¶0014). Utilizing such teachings enable the system to provide time series clustering for a specific time or period of time in the future based on forecast data, instead of clustering based on observed data over time (¶0002).
Carthcart in view of Lee do not expressly teach “weighting, by the electronic apparatus, electronic communications data from each data source of the plurality of data sources based on the relative importance value of each data source;”
Note that Carthcart teaches ¶0040 & ¶0047; factors are assigned a coefficient “importance value” to control its importance or influence within a prediction model where data sources are used e.g. external websites as “factor” in determining a prediction model for the social network. Moreover, Carhcart teaches using data sources, for example, external websites as factor in deterring a prediction model for a social network where each factor can be assigned a coefficient “importance value” to control its importance or influence within a prediction model. 
On the other hand, Rezaei teaches weighting, by the electronic apparatus, electronic communications data from each data source of the plurality of data sources based on the relative importance value of each data source (Rezaei on the other hand teaches in ¶0011, ¶0049, ¶0051-¶0052; Rezaei teaches that user profile is processed and tagged with weighted category scores defined over a structured taxonomy “assigned relative importance value” where various categories in the taxonomy is scored for each category. For example, weighted graphs represents user’s profile in a network that includes weighting user activities and data processes, where each of user’s activity is weighted and tagged with weighted category scores. Fig. 5 & ¶0068-¶0073 illustrate the concept above).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Rezaei into the system of Carthcart in view of Lee in order to allow one to not only capture individual users' intent with unprecedented accuracy and detail, but also allows one to compare and group similar users.  It is as if an all-knowing human goes through and catalogs all the activities of every user and creates a summary in her mind, which allows comparison of individuals across both time and geo-locations (¶0011). Utilizing such teachings enable the system to group content then collectively analyze the content to create a collective content profile (in terms of the global concept graph), which can then be used to tag the corresponding users (¶0051).
Regarding Claim 2, Carthcart in view of Lee and Rezaei teach the method of claim 1, Carthcart further teaches further comprising: creating a data structure that represents the one user, the other users, and the one user's connections with the other users (¶0017 & ¶0056; edge objects are used to store information about user’s connection with other users in a social network. Also see ¶0012 for creating a social graphs. Furthermore, Carthcart teaches removing friends that are mere acquaintances or distant, see ¶0005, ¶0014, ¶0018-¶0020. See ranking in ¶0032 & ¶0045-¶0047, ¶0051. In addition, note that the relationship presentation module 118 may enable a viewing user to select from a list of options to mark the connected user as an acquaintance, add the connected user to a predetermined list of friends, or remove the user as a connection on the social networking system 100.  In another embodiment, the relationship presentation module 118 may enable the viewing user to select on a first link that complete removes the connected user as a connection on the social networking system 100 and a second link that marks the connected user as an acquaintance.  The relationship presentation module 118 may display in the user interface the profile photo, name, and other information obtained from the candidate set of user profile objects 114 that were identified by the relationship ranking module 106, see ¶0024 & ¶0030).

Regarding Claim 3, Carthcart in view of Lee and Rezaei teach method of claim 2, further comprising: Carthcart further teaches removing, from the data structure, one or more of the one user's connections based on the ranked one user's connections (¶0050-¶0051; system suggest removing relationship from user’s social network if relationships prediction score falls under a threshold. For example, Carthcart teaches a lower threshold may be used to select 408 users connected to the viewing user that may be mere acquaintances.  A higher threshold may be used to select 408 users connected to the viewing user that should be suggested for removal of the connection on the social networking system 100.  Similarly, lower top percentiles of ranked users may be selected 408 for a relationship modification of complete removal as connections to the viewing user, and higher top percentiles of ranked users may be selected 408 for a relationship modification of marking as an acquaintance, see ¶0051. In addition, Carthcart teaches removing friends that are mere acquaintances or distant, see ¶0005, ¶0014, ¶0018-¶0020. See ranking in ¶0032 & ¶0045-¶0047, ¶0051. In addition, note that the relationship presentation module 118 may enable a viewing user to select from a list of options to mark the connected user as an acquaintance, add the connected user to a predetermined list of friends, or remove the user as a connection on the social networking system 100.  In another embodiment, the relationship presentation module 118 may enable the viewing user to select on a first link that complete removes the connected user as a connection on the social networking system 100 and a second link that marks the connected user as an acquaintance.  The relationship presentation module 118 may display in the user interface the profile photo, name, and other information obtained from the candidate set of user profile objects 114 that were identified by the relationship ranking module 106, see ¶0019-¶0020, ¶0024 & ¶0030).

Regarding Claim 7, Carthcart in view of Lee and Rezaei teach the method of claim 2, Carthcart further teaches wherein the data structure is a graph that represents the one user, the other users, and the one user's connections with the other users (¶0017 & ¶0056; edge objects are used to store information about user’s connection with other users in a social network. Also see ¶0012 for creating a social graphs. Furthermore, Carthcart teaches removing friends that are mere acquaintances or distant, see ¶0005, ¶0014, ¶0018-¶0020. See ranking in ¶0032 & ¶0045-¶0047, ¶0051. In addition, note that the relationship presentation module 118 may enable a viewing user to select from a list of options to mark the connected user as an acquaintance, add the connected user to a predetermined list of friends, or remove the user as a connection on the social networking system 100.  In another embodiment, the relationship presentation module 118 may enable the viewing user to select on a first link that complete removes the connected user as a connection on the social networking system 100 and a second link that marks the connected user as an acquaintance.  The relationship presentation module 118 may display in the user interface the profile photo, name, and other information obtained from the candidate set of user profile objects 114 that were identified by the relationship ranking module 106, see ¶0019-¶0020, ¶0024 & ¶0030).

Claims 8-10 are substantially similar to the above claims, thus the same rationale applies. 

Regarding Claim 14, Carthcart in view of Lee and Rezaei teach the method of claim 2, Carthcart further teaches wherein the data structure is a graph that represents the one user, the other users, and the one user's connections with the other users (¶0017 & ¶0056; edge objects are used to store information about user’s connection with other users in a social network. Also see ¶0012 for creating a social graphs. Furthermore, Carthcart teaches removing friends that are mere acquaintances or distant, see ¶0005, ¶0014, ¶0018-¶0020. See ranking in ¶0032 & ¶0045-¶0047, ¶0051. In addition, note that the relationship presentation module 118 may enable a viewing user to select from a list of options to mark the connected user as an acquaintance, add the connected user to a predetermined list of friends, or remove the user as a connection on the social networking system 100.  In another embodiment, the relationship presentation module 118 may enable the viewing user to select on a first link that complete removes the connected user as a connection on the social networking system 100 and a second link that marks the connected user as an acquaintance.  The relationship presentation module 118 may display in the user interface the profile photo, name, and other information obtained from the candidate set of user profile objects 114 that were identified by the relationship ranking module 106, see ¶0019-¶0020, ¶0024 & ¶0030).

Claims 15-16 and 20 are substantially similar to the above claims, thus the same rationale applies. 

Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Carthcart in view of Lee and Rezaei and further in view of Chakraborty et al. (hereinafter Chakraborty) US 2009/0192809 A1. 

Regarding Claim 4, Carthcart in view of Lee and Rezaei teach the method of claim 3, but do not expressly teach further teaches wherein removing, from the from the data structure, one or more of the one user's connections based on the ranked one user's connections includes removing, from the data structure, one or more of the one user's connections that are ranked lower than a predetermined threshold ranking.
Chakraborty further teaches wherein removing, from the from the data structure, one or more of the one user's connections based on the ranked one user's connections includes removing, from the data structure, one or more of the one user's connections that are ranked lower than a predetermined threshold ranking (¶0011, ¶0021-¶0022 & ¶0037; modeling social networks via a graph where model is used to remove links from within the network to explore how a social network manages the removal).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Chakraborty e.g. removing/adding links into the system of Carthcart in view of Lee and Rezaei in order to identify, based on the graph and the previously churned customers, the potential churning customers (abstract). Utilizing such teachings enable the system to analyze social network to detect context based patterns within social interaction data including to provide business insights for designing appropriate marketing strategies; for example, by constructing a graph and predicting potential churners e.g. at least some customers may be likely to churn where the system can try to offer them appropriate incentives to remain loyal (abstract & ¶0021).
Also note with respect to claim 4 that in ¶0026, ¶0028 & ¶0049, Carthcart further teaches a lower threshold may be used to select 408 users connected to the viewing user that may be mere acquaintances.  A higher threshold may be used to select 408 users connected to the viewing user that should be suggested for removal of the connection on the social networking system 100.  Similarly, lower top percentiles of ranked users may be selected 408 for a relationship modification of complete removal as connections to the viewing user, and higher top percentiles of ranked users may be selected 408 for a relationship modification of marking as an acquaintance, see ¶0051. In addition, Carthcart teaches removing friends that are mere acquaintances or distant, see ¶0005, ¶0014, ¶0018-¶0020. See ranking in ¶0032 & ¶0045-¶0047, ¶0051. In addition, note that the relationship presentation module 118 may enable a viewing user to select from a list of options to mark the connected user as an acquaintance, add the connected user to a predetermined list of friends, or remove the user as a connection on the social networking system 100.  In another embodiment, the relationship presentation module 118 may enable the viewing user to select on a first link that complete removes the connected user as a connection on the social networking system 100 and a second link that marks the connected user as an acquaintance.  The relationship presentation module 118 may display in the user interface the profile photo, name, and other information obtained from the candidate set of user profile objects 114 that were identified by the relationship ranking module 106, see ¶0019-¶0020, ¶0024 & ¶0030.

Claims 11 and 17 are substantially similar to the above claim, thus same rationale applies. 

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carthcart in view of Chakraborty & Rezaei and further in view of Darr US 2007/0226248. 

Regarding Claim 5, Carthcart in view of Lee and Rezaei teach the method of claim 1, wherein calculating, for each of the other users the probability that the one user will communicate with that other user (¶0039-¶0040 & ¶0046; creating prediction model using machine learning techniques and weighting to predict various behaviors, attributes and interest. The model can be used to create prediction score that indicates how likely a source or viewing user interacts with or view content of another user) based on the weighted electronic communications data from each data source of the plurality of data sources is based on a subset of the plurality of data sources (¶0043; removing different factors, data sources from prediction model when it is determine the factor is no longer relevant. Also note in ¶0039-¶040 & ¶0046; prediction module using machine learning techniques and weighting to predict various behaviors, attributes and interest where the model is used to create a prediction score that will indicate how likely a source or viewing user will interact with or view the content of another connected user. Also note that Carthcart teaches in a different embodiment that the edge analysis module 302 may analyze interactions between a target user and a source user to determine an affinity score “weight” of the source user for the target user.  This affinity score may be used as a factor in a prediction model “probability” for suggesting relationship modifications to users on the social networking system 100, see ¶0041), 
Carthcart in view of Lee and Rezaei does not expressly teach the bolded limitation “the subset excluding one or more data sources with the relative importance value below a predetermined threshold importance value.” Carthcart , however, still teaches in ¶0040, ¶0043 & ¶0047; using data sources including external websites as factor in determining a prediction model for a social network where each factor is assigned a coefficient “importance value” to control its importance of influence within a prediction model. 

	Darr on the other hand teaches “the subset excluding one or more data sources with the relative importance value below a predetermined threshold importance value” (¶0023, ¶0041 & ¶0056; Darr teaches creating different activity graphs based on removal or inclusion of a node. A node is a person or a computer, activity or other data source. Darr also teaches excluding sources from analysis based on a threshold of SNA metric, see ¶0061).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Darr into the system of Carthcart in view of Lee and Rezaei in order to create a more robust and automatic method for enabling users to computationally analyze social network to determine and detect context based patterns within a social interaction data (¶0011). 

	Claims 12 and 18 are substantially similar to the above claim, thus the same rationale applies. 

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carthcart in view of Chakraborty & Rezaei and further in view of Mohan et al. (hereinafter Mohan) US 2014/0114722 A1. 
Regarding Claim 6, Carthcart in view of Lee and Rezaei teach the method of claim 1. However, they do not expressly teach wherein assigning a weight to to represent a probability value, an influence value, and a rank.
	Mohan teaches wherein assigning a weight to to represent a probability value, an influence value, and a rank (¶0015 & ¶0056; value is assigned based on probability value, influence value and ranking).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Mohan into the system of Carthcart in view of Lee and Rezaei in order to identify potential churner so that improved services or other incentives may be offered to these customers in an effort to retain them (¶0002). Utilizing such teachings enable the system to determine customers to whom incentives should be offered to reduce the probability of the customer becoming a churner (¶0003).

Claims 13 and 19 are substantially similar to the above claim, thus the same rationale applies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455